Name: Commission Regulation (EC) No 1437/2004 of 11 August 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Ã «Register of protected designations of origin and protected geographical indicationsÃ » (Ã «ValenÃ §ayÃ », Ã «Scottish Farmed SalmonÃ », Ã «Ternera de ExtremaduraÃ » and Ã «Aceite de MallorcaÃ » or Ã «Aceite mallorquÃ ­nÃ » or Ã «Oli de MallorcaÃ » or Ã «Oli mallorquÃ ­Ã »)
 Type: Regulation
 Subject Matter: processed agricultural produce;  animal product;  consumption;  marketing;  fisheries
 Date Published: nan

 12.8.2004 EN Official Journal of the European Union L 265/3 COMMISSION REGULATION (EC) No 1437/2004 of 11 August 2004 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications (ValenÃ §ay, Scottish Farmed Salmon, Ternera de Extremadura and Aceite de Mallorca or Aceite mallorquÃ ­n or Oli de Mallorca or Oli mallorquÃ ­) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3) and (4) thereof, Whereas: (1) Under Article 5 of Regulation (EEC) No 2081/92, France has sent the Commission an application for registration of the name ValenÃ §ay as a designation of origin, the United Kingdom has sent the Commission an application for registration of the name Scottish Farmed Salmon as a geographical indication, and Spain has sent the Commission an application for registration of the name Ternera de Extremadura as a geographical indication and an application for registration of the name Aceite de Mallorca or Aceite mallorquÃ ­n or Oli de Mallorca or Oli mallorquÃ ­ as a designation of origin. (2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof. (3) No statement of objection, within the meaning of Article 7 of Regulation (EEC) No 2081/92, has been sent to the Commission following the publication in the Official Journal of the European Union (2) of the names listed in the Annex to this Regulation. (4) The names consequently qualify for inclusion in the Register of protected designations of origin and protected geographical indications and to be protected at Community level as a protected designation of origin or protected geographical indication. (5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96 (3), HAS ADOPTED THIS REGULATION: Article 1 The names listed in the Annex to this Regulation are hereby added to the Annex to Regulation (EC) No 2400/96 and entered as a protected designation of origin (PDO) or a protected geographical indication (PGI) in the Register of protected designations of origin and protected geographical indications provided for in Article 6(3) of Regulation (EEC) No 2081/92. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Regulation (EC) No 1215/2004 (OJ L 232, 1.7.2004, p. 21). (2) OJ C 236, 2.10.2003, p. 27 (ValenÃ §ay). OJ C 246, 14.10.2003, p. 4 (Scottish Farmed Salmon). OJ C 246, 14.10.2003, p. 10 (Ternera de Extremadura). OJ C 246, 14.10.2003, p. 15 (Aceite de Mallorca or Aceite mallorquÃ ­n or Oli de Mallorca or Oli mallorquÃ ­). (3) OJ L 327, 18.12.1996, p. 11. Regulation as last amended by Regulation (EC) No 1258/2004 (OJ L 239, 9.7.2004, p. 5). ANNEX PRODUCTS LISTED IN ANNEX I TO THE TREATY INTENDED FOR HUMAN CONSUMPTION Cheese FRANCE ValenÃ §ay (PDO) Fresh fish, molluscs and crustaceans and products derived therefrom UNITED KINGDOM Scottish Farmed Salmon (PGI) Fresh meat (and offal) SPAIN Ternera de Extremadura (PGI) Fats (butter, margarine, oils, etc.) SPAIN Aceite de Mallorca or Aceite mallorquÃ ­n or Oli de Mallorca or Oli mallorquÃ ­ (PDO).